Citation Nr: 0725174	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-24 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee Baker's 
cyst, currently evaluated as noncompensably disabling.

2.  Entitlement to an increased rating for status post 
rupture, left rectus femoris (formerly rated as torn 
Sartorius left leg muscle), currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from February 1969 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
January 2004.  A statement of the case was issued in June 
2005, and a substantive appeal was received in August 2005.    

The notice of disagreement received in January 2004 indicated 
that the veteran requested a Board hearing at the local RO.  
In his substantive appeal received in August 2005, the 
veteran indicated by checking the appropriate box that he did 
not want a Board hearing; however, in the same 
correspondence, he added that it was his second request for a 
hearing.  The RO sent a letter in February 2006 asking the 
veteran to clarify whether he wanted a Board hearing; he was 
further informed that if he did not respond within 60 days 
from the date of the letter, it would be assumed that he did 
not want a hearing.  To date, a statement was received in 
January 2007 from the veteran's representative who did not 
indicate otherwise.  Accordingly, the Board finds that the 
veteran has in effect withdrawn his request for a Board 
hearing. 

In the December 1990 rating decision, the RO granted service 
connection for status post torn Sartorius left leg muscle and 
assigned a 0 percent disability rating, effective June 1, 
1990.  In its February 2003 rating decision, the RO continued 
the disability rating.  However, in its November 2006 
supplemental statement of the case and its October 2006 
rating decision, the RO assigned a 10 percent disability 
rating, effective July 26, 2002.  Although an increased 
rating has been granted, the issue remains in appellate 
status, as the maximum schedular rating has not been 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  



FINDINGS OF FACT

1.  The veteran's right knee Baker's cyst is manifested by 
pain and stiffness at the extreme of flexion.  

2.  The veteran's service-connected status post rupture, left 
rectus femoris (formerly rated as torn Sartorius left leg 
muscle) is manifested by evidence of in-service treatment and 
some loss of power.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in of 10 percent, but no higher, for right knee Baker's cyst 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for status post rupture, left rectus 
femoris (formerly rated as torn Sartorius left leg muscle) 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§  4.56, 4.73, Diagnostic Code 5314 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The September 2004 and June 
2005 VCAA letters effectively notified the veteran of the 
evidence needed to substantiate his claim as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that the September 2004 and June 2005 VCAA 
letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in September 2004 and June 
2005 were not given prior to the adjudication of the claim, 
the notice was provided prior to recent certification of the 
veteran's claim to the Board.  The contents of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided September 2004 and 
June 2005 VCAA letters with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection.  The veteran has also been 
provided with a November 2006 notice of the types of evidence 
necessary to establish a disability rating for his disability 
claim and the effective date of the disability.  
 
The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Also, the 
veteran was afforded VA examinations in July 2002, December 
2002, and July 2006, and no further VA examination is 
necessary.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claims.



Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

        Right Knee 

The first appeal involves the veteran's claim that the 
severity of his service-connected right knee Baker's cyst 
warrants a higher disability rating. 

The veteran's service-connected right knee Baker's cyst has 
been rated by the RO under the provisions of Diagnostic Code 
5299-5257 by analogy.  Under this regulatory provision, a 
rating of 10 percent is warranted where there is slight 
recurrent subluxation or lateral instability of the knee.  A 
rating of 20 percent is warranted where there is moderate 
recurrent subluxation or lateral instability of the knee.  A 
rating of 30 percent is warranted where there is severe 
recurrent subluxation or lateral instability of the knee.

Normal flexion of the knee is to 140 degrees, and normal 
extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.

When the veteran was afforded an Agent Orange registry 
examination in July 2002, he reported that from time to time, 
he experienced swelling in his right knee, especially when 
driving long distances.  

VA medical records from December 2002 show that the veteran 
reported knee pain that worsened with heavy lifting and going 
up stairs.  The veteran rated his pain between an 8 1/2 and 9 
on a scale of 1 to 10.  In addition, he reported arthritis in 
the knees, joint pain, decreased range of motion, and use of 
a cane when using the stairs.  The veteran was diagnosed with 
bilateral knee pain.    
    
The veteran was afforded a VA examination in July 2006.  He 
reported pain in the back of the knee that occurred on a 
daily basis, which went to the anterior portion of his knee.  
He indicated that he felt pain in the posterior aspect of his 
knee when he walked too much or when he climbed stairs.  He 
reported some instability three to four times monthly, but 
never fell on his knee.  The veteran took medications and had 
a brace that he stated did not help.  He further reported 
flare-ups that caused an increase in symptoms during cold and 
wet weather.  His daily activities were affected depending on 
how long he had to stand because increased standing increased 
his pain.  

Upon physical examination, the examiner noted that the 
veteran flexed to 140 degrees and extended to -10 degrees.  
He described the veteran's knee as a little bit stiff at the 
maximum flexion of the knee.  He noted that repeat flexion 
and extension produced no indication of pain, weakness, or 
fatigue.  There was no tenderness or swelling around the 
patella, medial or lateral aspect of the joint.  It was 
further noted that the veteran had no tenderness in the 
posterior aspect of the joint.  According to the examiner, 
the veteran had no indication of a Baker's cyst in the right 
knee.  He further stated that the patella tracked in the 
center sulcus.  In addition, lateral and medical stress on 
the knee showed no indication of laxity of the lateral and 
medical collateral ligaments.  The examiner continued that 
the veteran had a negative anterior and posterior drawer sign 
that indicated intact anterior and posterior cruciate 
ligaments.  He added that the veteran had a negative McMurray 
sign.  

July 2006 X-rays of the knee revealed no change since July 
2002.  It was noted that there was no acute fracture or 
dislocations.  There was some narrowing of the medial 
patellofemoral joint with no other significant degenerative 
changes or soft tissue abnormalities noted. 
 
As noted previously, the veteran's service-connected right 
knee Baker's cyst has been rated as noncompensably disabling 
by analogy under the provisions of Diagnostic Code 5257, 
which is based recurrent subluxation or lateral instability.  
However, pertinent medical evidence showed no evidence of 
recurrent subluxation or lateral instability to warrant a 
compensable rating under this diagnostic code.   

Nevertheless, the evidence establishes that there are 
degenerative changes of the veteran's right knee, and that 
the veteran has periarticular pathology.  Specifically, July 
2006 X-rays revealed narrowing of the medical patellofemoral 
joint, which is indicative of arthritis.   Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

In addition to degenerative changes of the veteran's right 
knee, the evidence also establishes that he has painful 
motion and stiffness at the extreme of flexion.  Under the 
circumstances, at least the minimum compensable evaluation 
for the joint is warranted.  38 C.F.R. § 4.59.  The Board 
therefore concludes that a 10 percent evaluation is warranted 
for the veteran's right knee disability.  

There is no basis for assignment of an additional rating 
under any other applicable criteria.  Diagnostic Code 5260 is 
not for application since flexion does not approximate 
limitation to 45 degrees.  There is no evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint to warrant a 20 percent 
rating under Diagnostic Code 5258.  There is also no 
supporting evidence of any limitation of extension.  
Diagnostic Code 5261 is therefore not applicable.  There is 
no evidence of ankylosis to warrant application of Code 5256, 
and the record does not show nonunion of the tibia and/or 
fibula or malunion of the tibia and/or fibula with knee 
disability.  There is therefore no basis for a rating under 
Code 5262.  Further, Diagnostic Codes 5259 and 5263 are not 
for application since the medical evidence does not show 
symptomatic removal of semilunar cartilage and genu 
recurvatum, respectively.   

The Board has considered whether the veteran has functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the July 
2006 VA examination showed that repeat flexion and extension 
produced no indication of pain, weakness, or fatigue.    

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected right knee Baker's cyst has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


        Left Rectus Femoris

The veteran's service-connected status post rupture, left 
rectus femoris (formerly rated as torn Sartorius left leg 
muscle) has been rated as 10 percent disabling under the 
provisions of Diagnostic Code 5314.  Diagnostic Code 5314 
provides evaluations for disability of muscle group XIV.  The 
function of these muscles are as follows: Extension of knee 
(2, 3, 4, 5); simultaneous flexion of hip and flexion of knee 
(1); tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2).  The 
muscles include the anterior thigh group: (1) Sartorius, (2) 
rectus femoris: (3) vastus externus; (4) vastus intermedius; 
(5) vastus internus; (6) tensor vaginae femoris.  Under this 
regulatory provision, a rating of 10 percent is warranted for 
moderate injury.  A 30 percent rating is warranted for 
moderately severe injury.  A maximum 40 percent rating is 
warranted for severe injury. 

Under DC 5301 through DC 5323, disabilities resulting from 
muscle injuries are classified accordingly:

Moderate disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Moderately severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and complaint.  
Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Severe disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  See 38 C.F.R. § 4.56.

The Board notes that various service medical records show 
that the veteran was treated for, but never hospitalized, for 
the injury to his left thigh.  A September 1988 service 
medical record shows that the veteran was playing 
baseball/softball when he pulled a muscle in his left thigh.  
In April 1989, he was treated for complaints of tightness and 
pain.  The veteran was seen in January 1990 seeking a medical 
opinion as to whether he should undergo surgical 
reconstruction and later decided not to pursue the option.  

VA treatment records show that when the veteran was seen in 
December 2002, he was diagnosed with left leg weakness.  

In July 2006, the veteran underwent a VA examination.  He 
reported a muscle gap in the anterior portion of his leg.  He 
indicated that he could not do any heavy lifting because of 
weakness in the left leg due to muscle deficiency.  He 
reported that he took Motrin even though he did not really 
have any pain in his leg.    He reported no flare-ups, 
braces, surgery, or reinjury.  His daily activities were only 
affected as far as lifting, and his employment was not 
affected by his left leg.  

Physical examination of the left thigh revealed a rupture of 
the medial aspect of the rectus femoris muscle.  The examiner 
noted that when the veteran contracted the rectus femoris, 
the muscle bunched up in the center of his leg.  The examiner 
further noted that the veteran definitely had a muscle 
deficiency in the center of his leg from a ruptured rectus 
femoris.  In addition, it was noted that the veteran had 
decreased strength in both the extension of his lower leg and 
in flexion.  It was noted that he had normal extension and 
flexion of the knee. 

Based on the medical evidence, the preponderance of the 
evidence is against assignment of a rating in excess of 10 
percent.  Service medical records do not show hospitalization 
for a prolonged period for treatment of the disability, and 
there are no indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles to 
warrant a rating of 30 percent.  Further, tests of strength 
and endurance demonstrate no more than impairment of muscle 
tonus and loss of power when compared to the sound side.  In 
sum, the muscle deficiency and decreased strength experienced 
by the veteran are contemplated by the currently assigned 10 
percent evaluation for this disability.  Accordingly, a 
higher evaluation is not for application.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the status 
post rupture, left rectus femoris (formerly rated as torn 
Sartorius left leg muscle) has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  As the veteran noted in his July 2006 VA 
examination, his employment was not affected by his left leg.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Entitlement to assignment of a 10 percent rating (but no 
higher) for the veteran's right knee Baker's cyst is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  

Entitlement to an increased rating for status post rupture, 
left rectus femoris is denied.  
 



____________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


